    Case 18-00212-ref        Doc 13       Filed 11/20/18 Entered 11/20/18 15:31:08                Desc Main
                                          Document      Page 1 of 2


                        UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In re: WILTON ARMETALE, INC.,                       :       Case No. 16-16779REF
       a/k/a WAPITA, INC.,                          :       Chapter 7
                                                    '
                           Debtor

WILTON ARMETALE, INC,
a/k/a WAPITA, INC,
                Plaintiff                           .

                  V.                                :       Adv. No.    18—212
                                                    '
IVAN L. JEFFERY,
                           Defendant


                                         9.13.2113
                  AND NOW, this 20 day of November, 2018, upon my consideration

of Defendant’s Motion To Dismiss Complaint and the briefs ﬁled by the parties,

                  AND upon my review of Defendant’s Motion and brief, in which he

argues that the Complaint fails to state a claim upon which relief may be granted1

because the claims raised in the Complaint are                “all but identical to,”2 and

duplicative of, the claims raised by the Plaintiff in Artesanias Hacienda Real SA.

de   CV. V.    Jeffegy, Adv. No. 17-28JKF (16-15037REF),




1
          SE Fed.   R. Civ P. 12(b)(6), which is made applicable to adversary proceedings in bankruptcy
cases by Fed. R. Bankr. P. 7012(b).
2
          Defendant’s brief in support   of Motion To Dismiss, ﬁled on October 30,   2018 (docket entry 10),
at p. 5
    Case 18-00212-ref      Doc 13      Filed 11/20/18 Entered 11/20/18 15:31:08                 Desc Main
                                       Document      Page 2 of 2


                AND upon my review of the complaint docketed at Adv. No. 17-

28JKF that the claims raised and relief sought in that proceeding are not “all but

identical to,” and duplicative of the claims raised in this proceeding}


                IT IS HEREBY ORDERED that Defendant’s Motion To Dismiss                               is

DENIED.4


                IT IS FURTHER ORDERED that Defendant shall ﬁle a Response to

the Complaint Within twenty (20) days             of the date of this Order.




                                         BY THE COURT

                                           6?                     "
                                         RICHARD E. FEHLING
                                         Chief United States Bankruptcy Judge

3
         In Artesanias’ complaint docketed at 17-28JKF, Artesanias, seeks (i) to deny Jeffery’s discharge
under 11 U.S.C. §727(a)(2), (3) and (4), (ii) to determine that the debt owed by Jeffery to Artesanias is
nondischargeable under 11 U.S.C. §523(a)(6), or (iii) dismissal of Jeffery’s main bankruptcy pursuant to
 11 U.S.C. §521(e). The complaint now before me, on the other hand, seeks at least $531,520 in
compensatory damages and at least $950,000 in punitive damages against Jeffery based on his alleged
breach of ﬁduciary duty, constructive fraud, fraudulent concealment and actual fraud. I therefore conclude
that the claims raised in the two proceedings are clearly not “all but identical to” and duplicative of each
other. While the basis for the claims (and the facts that must be established to prevail on the complaints)
may be similar, this does not mean that the complaint before me must be dismissed because it fails to state
a claim upon which relief may be granted. It may, however, be a basis to discuss whether this adversary
proceeding might be administratively consolidated with Judge F itzSimon’s case at Adv. No. 17-28JKF
for purposes of creating a consolidated record and conducting a consolidated trial.
4
         Defendant’s brief also raises certain inconsequential, miscellaneous matters. Defendant claims
that Plaintiff did not ﬁle a proof of claim in the Jeffegy main bankruptcy case. Defendant then concedes,
however, that ﬁling a proof of claim aﬁer the bar date is not grounds for disallowance of the claim. &
Defendant’s brief at p.7. Defendant also states in his brief that Plaintiff failed to ﬁle a complaint in the
Jeffery bankruptcy case objecting to J effery’s discharge. While this may be true, it is not grounds to
dismiss this Complaint for failure to state a claim upon which relief may be granted.
